AO 91 (Rev. ll/ll) Cn'minal Complaint

UNITED STATES DISTRICT COURT

forthe
SOUTHERN DISTRICT oF TEXAS

United States of America
v.

 

CaseNo. q-', ici W\;` O\®S

Pedro PEREZ-Posada (YOB: 1971) (POB: MEX)

 

De;@ndan¢@)

CRIMINAL COlV[PLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the dale(s) of 1/26/2019 in the county ofStarr
SOUTHERN District of TEXAS , the defendant(s) violated:

Code Section @j”ense Description

21 USC 846(a)(l) Knowingly and intentionally possess and
conspire with intent to distribute
approximately 216.5 KGS. of marijuana, a
Schedule I controlled Substance.

This criminal complaint is based on these facts:

See attachment l.

Submitted by reliable electronic means, sworn to and attested telephonically per
FED.R.CR.4.l, and probable cause found on:

[_I Continued on the attached sheet.

¢§//j>d F€# jAYc/a

Complainam's signature

Joseph A. Lucio, DEA TFO
Printed name and title

. 1. _
Date¢ _1/27/201;!@¢ O%»A` ‘

% V v Judge 's signature
ChyandSUH€ McAllen, Texas Juan F. Alanis, Magistrate Judge
Printed name and title

1

 

Case 7:19-cr-00226 Document 1~ Filed on 01/27/19 in TXSD Page 2 of 3

ATTACHMENT “I”
The information contained in this affidavit is information based on the personal knowledge of the

Affiant and other law enforcement officials assigned to this investigation

On January 26, 2019, Border Patrol Agent (BPA) Joseph Grippin and Evan Smith, were
conducting lay in operations in an area, “Zarate Ranch,” known for narcotics and alien
Smuggling due to its close proximity to the Rio Grande River and the density of the brush

leading to the community of La Grulla, Texas.

At approximately 4:30PM, BPA Grippin began hearing voices south of his location, minutes
later, BPA Smith heard a faint sound of a motor coming from what appeared to be a
commercially sold drone flying overhead. At approximately 4:45PM, BPA Grippin advised
BPA Smith that he had visual of eight (8) subjects walking north carrying suspected bundles of l

what appeared to be narcotics

At approximately 4:50Pl\/l, the BPA’s responded to the area and made contact with the subjects
identifying themselves as Border Patrol Agents which resulted in all eight (8) subjects dropping
the eight (8) bundles and running southbound towards the Rio Grande River. BPA Grippin was
able to identify and apprehend one of the subjects that was carrying the bundles of narcotics prior
to dropping it and running southbound towards the Rio Grande River. The subject apprehended

was later identified as, Pedro PEREZ-Posada.

After seizing the narcotics and apprehending PEREZ-Posada, BPA observed a drone launching
from the Mexico side of the Rio Grande River and hovering over their location as they were

loading the bundles into the Border Patrol Vehicle as well as the apprehended subj ect, PEREZ-

Case 7:19-cr-00226 Document 1 Filed on 01/27/19 in TXSD Page 3 of 3

Posada prior to departing the location, BPA’s observed as the drone made its way back to the

l\/lexico side of the Rio Grande River.

The eight (8) Bundles were transported to the Rio Grande Border Patrol Station. Once at Rio
Grande Border Patrol Station, the contents were field tested utilizing the NarcoPouch, 908
Duquenois-Levine Reageant test kit and tested positive for the characteristics of marijuana. The

eight (8) bundles weighed approximately 216.5 kilograms

On the same date, Drug Enforcement Administration (DEA) Agents responded to the Rio Grande
Border Patrol Station to interview PEREZ-Posada. DEA Task Force Officer (TFO) Joseph
Lucio as witnessed by DEA TFO Graciano Gamino read PEREZ-Posada his rights in his
preferred language of Spanish. PEREZ-Posada stated he understood his rights and agreed to
speak with the agents without an attorney present PEREZ-Posada admitted to transporting one
(l) bundle of marijuana and stated that he wanted to cross into the United States but that he did
not have the funds to pay to cross. PEREZ-Posada stated that he had agreed to transport the

bundle in return for his crossing into the United States.

